Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Examiner did telephone interview with attorney regarding double patenting issue on 05/18/2022 and applicant agreed to file terminal disclaimer in related to parent application patent (US Pat. 11159220).

Allowable Subject Matter 
The following is an examiner' s statement of reasons for allowance:

1.	Claims 1-20 are allowable subject matter over the prior art Yu (US 8737509).

2.	Claim 1 discloses a system that includes a first communication device; a second communication device; at least one processor operatively coupled to the first communication device, the at least one processor for the first communication device configured to: produce a first encoded vector, transmit a signal representing a first symbol of the first encoded vector to the second communication device, through a communication channel that applies a channel transformation to the first symbol during transmission to produce a first transformed symbol, and transmit a signal representing a second symbol of the first encoded vector to the second communication device, through a communication channel that applies a channel transformation to the second symbol during transmission to produce a second transformed symbol; and at least one processor operatively coupled to the second communication device, the at least one processor for the second communication device configured to: receive a first transformed signal including the first transformed symbol, receive a second transformed signal including the second transformed symbol, construct a matrix based on the first transformed signal and the second transformed signal, detect a representation of an effective channel based on the matrix, the effective channel associated with the communication channel, perform a singular value decomposition of the representation of the effective channel to identify a singular vector of the representation of the effective channel, select a precoding matrix based on a message for transmission, the precoding matrix associated with an index for the message for transmission, produce a second encoded vector based on the precoding matrix and the singular vector, and transmit (1) a signal representing a first symbol of the second encoded vector, and (2) a signal representing a second symbol of the second encoded vector, through the communication channel, to the first communication device for identification of the message. While Yu discloses a system of communication between devices but it doesn’t however disclose a system of communication of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the system of communication of the instant limitation as discussed above. Independent claims 6, 12 and 17 are similarly analyzed. 

3.	Claim 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637